Case: 06-20879       Document: 00511753738       Page: 1     Date Filed: 02/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012

                                       No. 06-20879                        Lyle W. Cayce
                                                                                Clerk



In The Matter Of: TERESA LAUDERDALE, for herself and on behalf of her
two minor children, JK age 5, DK age 8

                                                  Debtor
--------------------

TERESA LAUDERDALE, for herself and on behalf of her two minor children,
JK age 5, DK age 8

                                                  Appellant
v.

IMOGEN S PAPADOPOULOS

                                                  Appellee


                       Appeal from the United States District Court
                            for the Southern District of Texas
                                 USDC No. 4:06-CV-2284


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the reasons given by that
court. As was explained, this court held in Dvorak v. Carlson, 986 F.2d 940 (5th


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 06-20879    Document: 00511753738     Page: 2   Date Filed: 02/09/2012



                               No. No. 06-20879

Cir. 1993), that attorney fees owed to the guardian/attorney ad litem of a child
are not dischargeable. The court repeated that holding in Hudson v. Raggio, 107
F.3d 355 (5th Cir. 1997). The decision of the Tenth Circuit in Lowther v.
Lowther, 321 F.3d 946 (10th Cir 2002), is not favorable to the appellant here,
because that court found unique circumstances for the one case and rejected the
view that an exception should be allowed for a custodial parent.
      AFFIRMED




                                       2